Title: From John Adams to William Lambert, 23 July 1818
From: Adams, John
To: Lambert, William



Sir
Quincy July 23d 1818

I have received your favour of the 15th. with two printed Copies of the Abstracts &c. One Copy I shall give to William Smith Shaw Esqr, Superentendant of the Atheneum in Boston
Your future Communications I shall advise you to make to that Gentleman or to the Corresponding Secretary of the American Aecademy of Arts and Sciences.—You could not have Communicated it more properly than to Mr Bowditch.
The Approbation of Mr Jefferson and Bishop Madison are Sufficient to give it Credit in the World—
I am Sir your obliged humble Servant
John Adams—